Per Curiam.
Every intendment is to be made in favor of the fégularity of proceedings which are according to the course of the common law; and a judgment is consequently .not to be reversed for any thing but palpable error. The judgment here may be right or it may be Wrong, according to the fact of adduction, or otherwise of new evidence by the defendant. Had he thought proper to object to the Costs in the court below, the fact would have been investigated; instead of which he has come immediately before us, without considering that we are not here to presume the existence of error to overturn a judgment that may, for any thing that appears, be pfoper.
Judgment affirmed*